PER CURIAM.
The sole question arising upon this appeal is whether the plaintiffs made out a *648prima facie cas.e .entitling them to relief. Federal Deposit Ins. Corporation v. Mason, 3 Cir., 1940, 115 F.2d 548; Schad v. Twentieth Century-Fox Film Corporation, 3 Cir., 136 F.2d 991. The district court in an opinion by Judge Welsh, 51 F.Supp. 99, carefully reviewed the evidence affer’ed on behalf of the plaintiffs and .'reached the conclusion that it was not i-sufficient ,to. establish a claim upon which -relief', co'uld be granted. The court accordingly -grgnted the defendant’s motion for dismissal of the complaint under Civil Procedure Rule 41(b), 28 U.S.C.A. following section 723c. For the reasons satisfactorily and sufficiently set forth in Judge Welsh’s opinion we think that the conclusion of the district court was correct.
The judgment of the district court is affirmed.'